                          UNITED STATES DISTRICT COURT
                                   for the Middle District of Tennessee

United States of America

                                                             NOTICE

V.

Blake A. Reed
                                                            Case No. 3:21-mj-2680



                Type of case:               ❑     Civil              N      Criminal


     N TAKE NOTICE that a proceeding in this case has been set for the place, date, and time set forth below:

Place      Video conference-Details for District of Columbia Rule 5 Hearing with Defense Counsel

Room No.                                              Date 1.25.21                     Time 1:00 PM


Type of Proceeding               Rule 5 Hearing


     ❑ TAKE NOTICE that a proceeding in this case has been continued as indicated below:

Place


      Date and time previously schedided:                                         Continued to:

Date                        Time                                     Date                     Time




                                                               JEFFERY S. FRENSLEY
                                                              U.S. Magistrate Judge or Cleric of Court

                                Date 1.19.21                   Surabhi Morrissey

                                                              (by) Deputy Clerk




              Case 3:21-mj-02680 Document 7 Filed 01/19/21 Page 1 of 1 PageID #: 9
